

AMENDMENT TO AGREEMENT
 
THIS AMENDMENT TO AGREEMENT ("Amendment") is dated as of this 9th day of July,
2008 between Elizabeth Plaza ("Purchaser"), and Pharma-Bio Serv, Inc. (the
"Company").
 
RECITALS
 
WHEREAS, the Sellers (as defined in the SPA) and Purchaser entered into that
certain Securities Purchase Agreement dated December 12, 2007, as amended on
even date herewith (the "SPA") pursuant to which Purchaser had agreed to
purchase warrants to purchase an aggregate of Four Hundred Sixty Six Thousand,
Six Hundred Sixty Seven (466,667) shares of common stock, par value $0.0001 (the
"Warrants") of the Company in consideration for $0.77 per Warrant; and
 
WHEREAS, the Company and Purchaser entered into that certain Agreement dated
December 12, 2007 (the "Agreement"), pursuant to which the Company was to pay an
aggregate of Three Hundred Fifty Nine Thousand, Three Hundred and Thirty Three
and 59/100 Dollars ($359,333.59) to Purchaser; and
 
WHEREAS, the Sellers and Purchaser desire to amend the SPA as provided in a
separate agreement and the Company and Purchaser desire to amend the Agreement
by entering into this Amendment.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:
 
TERMS
 
1.  Definitions. Capitalized terms used herein and not defined herein shall have
the meaning ascribed to such term as set forth in the Agreement and all
references to Sections, shall mean the Sections of the Agreement unless
reference is made to another document. Capitalized terms used herein and defined
herein shall be substituted for any identical capitalized terms in the
Agreement.
 
2.  Amendment to Agreement. The Agreement shall be amended as follows:
 
2.1  Section 0. Section 0 is deleted in its entirety and shall be identified as
Section 1 and amended as follows:
 
"1. Agreement to Exercise Warrants. Upon the terms and conditions herein
contained, Purchaser hereby agrees to exercise the Warrants simultaneously with
the closing of the SPA. Purchaser shall exercise warrants by completing the
completing the Purchase Form attached to each of the certificates evidencing the
Warrants and submitting the completed Purchase Forms to the Company."
 
2.2  References to Notes. Any and all references to Promissory Notes or Notes,
whether in the singular or plural, are hereby deleted in their entirety from the
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
3.  Full Force and Effect. Except as specifically amended, modified or
supplemented by this Amendment, the Agreement, as amended, shall remain
unchanged and in full force and effect.
 
4.  Counterparts. This Amendment may be executed in any number of counterparts
and by facsimile, each of which shall be deemed an original and all the
counterparts taken together shall be deemed to constitute one and the same
instrument.
 
5.  Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to its
conflict of laws principles, and shall be subject to the terms and provisions of
the Agreement, as amended hereby.
 
[Signatures on following page]
 

 
 
 

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Company and Purchaser have caused this Amendment to be
duly executed by an authorized representative, as of the date first above
written.
 

 
PURCHASER:




/s/ Elizabeth Plaza
Name: Elizabeth Plaza
363 Dorado Beach East
Dorado, Puerto Rico 00646




THE COMPANY:


PHARMA-BIO SERV, INC.






By:/s/ Elizabeth Plaza
Name: Elizabeth Plaza
Title: President & CEO
373 Mendez Vigo, Suite 100
Dorado, Puerto Rico 00646



 
 

--------------------------------------------------------------------------------

 